
	
		I
		111th CONGRESS
		2d Session
		H. R. 4548
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Tiahrt (for
			 himself, Mr. Bilbray,
			 Mr. Hunter, and
			 Mr. Alexander) introduced the
			 following bill; which was referred to the Committee on the Judiciary, and in
			 addition to the Committee on Education and
			 Labor, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enforce the restriction on in-State tuition for aliens
		  unlawfully present in the United States.
	
	
		1.Short titleThis Act may be cited as the Fairness
			 for American Students Act.
		2.Enforcing Federal
			 restriction on in-State tuition for aliens not lawfully present
			(a)In
			 generalSection 505 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1623) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 on the basis of residence within a State (or a political
			 subdivision); and
					(B)by striking
			 unless a citizen and all that follows through the period and
			 inserting unless every citizen and national of the United States is
			 entitled to such benefit (in no less an amount, duration, and scope) without
			 regard to the citizen or national’s place of residence or the geographic
			 location of any school from which the citizen or national was
			 graduated.;
					(2)by redesignating
			 subsection (b) as subsection (c);
				(3)by inserting after
			 subsection (a) the following:
					
						(b)Enforcement by
				civil action
							(1)In
				generalAny citizen or
				national of the United States who is attending, or is enrolled in, a
				postsecondary educational institution may commence a civil action against any
				official of the institution, or any official of a State agency that regulates
				the institution, to require compliance with subsection (a).
							(2)ReliefAn individual prevailing in any action
				under paragraph (1) shall be entitled to all relief necessary to make the
				individual whole, including compensation for any special damages sustained as a
				result of the violation (such as any additional tuition and fees paid by the
				plaintiff above the tuition and fees charged to residents of the State or
				political subdivision in question), litigation costs, expert witness fees, and
				reasonable attorney fees.
							;
				and
				(4)by adding at the
			 end the following:
					
						(d)Annual
				reportThe Attorney General shall report annually to the Congress
				on which, if any, postsecondary educational institutions are providing benefits
				in contravention of subsection (a).
						(e)Denial of
				Federal financial assistanceNo Federal agency shall provide any
				grant, reimbursement, or other financial assistance to any postsecondary
				educational institution determined under subsection (d) to be providing
				benefits in contravention of subsection (a). Any funds withheld under this
				subsection shall be reallocated among qualifying educational institutions that
				are in compliance with subsection
				(a).
						.
				(b)AuthorityThis section is enacted in the exercise of
			 the power of the Congress under section 5 of the 14th article of amendment to
			 the Constitution of the United States.
			
